Citation Nr: 1754432	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-40 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1997 to November 2000 and from February 2003 to June 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD with an initial 50 percent rating, effective March 25, 2009.   

In August 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) sitting in Washington D.C.  A transcript of that proceeding is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher initial rating for the service-connected PTSD.  

The Veteran was last provided with a VA psychiatric examination in August 2010 in conjunction with his service connection claim.  At the hearing before the undersigned the Veteran described a worsening of his PTSD symptoms since that examination, particularly his engaging in physical altercations and having thoughts of homicidal ideation.  

The record raises the question as to the current severity of the Veteran's service-connected PTSD.  As such, the case must be remanded to afford him a contemporaneous VA examination to assess the current extent and severity of his PTSD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate the current severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  All tests and studies deemed helpful by the examiner should be conducted in conjunction with the examination.  After reviewing the file the examiner is to report the severity of the Veteran's PTSD in terms conforming to the appropriate rating criteria, to include the social and occupational impairment caused by the PTSD.  All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report. 

2.  Thereafter, readjudicate the appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and give the Veteran and his representative the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




